DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
	Claims 1-13 are pending.
Claims 7-11 are withdrawn.
	Claims 12-13 are newly added claims.
	In view of the amendment, filed on 04/27/2021, the following rejections are withdrawn from the previous office action, mailed on 02/04/2021.
Rejection of claim 4 under 35 U.S.C. 112(b)
Rejection of claim 2 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.

The following rejections are necessitated/maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites the limitation of “X and Y are taken within portions of the liquid feed-discharger other than the plurality of discharge holes” which was not described in the specification.  The newly added limitation is a negative limitation and the negative limitations in the claim must have explicit support in the specification to satisfy the description requirement of 35 U.S.C. 112, In re Grasselli, 231 USPQ 393. Therefore, the claimed subject matter fails to comply with the written description and the newly added limitation, into claim 1, is treated as “new matter”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rijfers et al. (US 2014/0346698).
Rijfers et al. (US ‘698) disclose an apparatus (2) for spray-drying of a high-viscosity fluid (4) comprising a reservoir 6 for containing the high-viscosity fluid 4. The apparatus may further comprise a nozzle plate 8. The nozzle plate 8 may be in fluidum connection with the reservoir 6. The nozzle plate 8 may have an inner main surface 10 in contact and/or connection with the fluid 4 and an outer main surface 12. The nozzle plate may be provided with at least one nozzle 14, preferably a plurality of nozzles 14 that extend through the [AltContent: textbox (Discharge unit (32))][AltContent: textbox (A feed channel (34))]nozzle plate 8 from the inner main surface 10 to the outer main surface 12. (See paragraph [0027])
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    543
    460
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Discharge holes (14))]
    PNG
    media_image2.png
    461
    503
    media_image2.png
    Greyscale


	Moreover, Rijfers et al. (US ‘698) disclose an area ratio being equal to the first cross-sectional area A1 of the at least one nozzle in the inner main surface 10 divided by the second cross-sectional area the at least one nozzle A2 in the outer main surface 12, is at least five, preferably at least ten, more preferably at least fifteen. (See paragraph [0040])
Therefore, as to claim 1, Rijfers et al. (US ‘698) disclose a discharge device comprising: a liquid feed-discharger (2) including: a feed channel (34) configured to feed a liquid; and a discharge unit (32) having a plurality of discharge holes (14) configured to discharge the liquid fed by the feed channel (6), wherein a ratio (A1/A2) of a maximum cross-sectional area A1 (mm2) to a minimum cross-sectional area A2 (mm2) of the liquid feed-discharger (2) in a direction orthogonal to an axial direction of the liquid feed-discharger is from 5 to 15. A1 and A2 are within portions of the liquid feed-discharger other than the plurality of discharge holes. Therefore, Rijfers et al. (US ‘698) disclose the ratio of (A1/A2) is within 5 to 15. Even though the disclosed ratio of (A1/A2) by Rijfers et al. (US ‘698) slightly overlaps the claimed requirement of X/Y = 1 to 5, 1, it does not meet exactly the claimed requirement of A1/A2 equal to 1 to 5.
However, It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention was made to optimize the A1/A2 ratio in order to be in a range of 1 to 5, since the claimed range and the prior art range are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the size uniformity of the produced particles. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Moreover, Rijfers et al. (US ‘698) teach the nozzle geometry comprises a tapered and/or cylindrical channel in a thin plate, e.g. created using laser cutting technology in a 250 micrometer thick stainless steel plate. A cylindrical hole is provided with a diameter of 50 micrometers and a length X=80 micrometer. This is connected upstream (i.e. on the side of the inner main surface 10) to a tapered cone, i.e. frustoconical shape, with top angle of 90 degrees and diameter of 480 micrometer. This results in a cylindrical part of the channel with length of 50 micrometers and a conical part with length of Y=200 micrometers. (See paragraph [0036])
	The disclosed values by the prior art meet the Formula, as claimed in claim 2. Therefore, as to claim 2, Rijfers et al. (US ‘698) teach the maximum cross-sectional area A1 and the minimum cross-sectional area A2 are taken within a section extending from a center of gravity of the discharge unit for a length (mm) having a value L in the axial direction of the liquid feed-discharger (2), the value L being equal to: 

    PNG
    media_image3.png
    22
    331
    media_image3.png
    Greyscale

Where S represents a total area of the discharge holes.
3, Rijfers et al. (US ‘698) disclose a vibration applicator (50) configured to apply a vibration to at least one of the liquid and the feed channel (6).
	As to claim 4, Rijfers et al. (US ‘698) teach a holder configured to hold the liquid feed-discharger and the vibration applicator.
	As to claim 5, even though Rijfers et al. (US ‘698) is silent that the discharge unit (12) has a convex shape curved in a direction of discharge of the liquid, it would have been obvious for one of ordinary skill in the art, at the time of applicant’s invention, to alter the shape of the discharge unit (12) to be curved in a convex shape in order to improve a uniform distribution of the liquid over the surface of the discharge unit. It has been held that a mere change in shape of the apparatus part without affecting the functioning of the part would have been within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). 
	As to claim 6, even though Rijfers et al. (US ‘698) is silent that the discharge unit (12) has a cylindrical shape, it would have been obvious for one of ordinary skill in the art, at the time of applicant’s invention, to alter the shape of the discharge unit (12) to be cylindrical shape in order to improve a uniform distribution of the liquid over the surface of the discharge unit. It has been held that a mere change in shape of the apparatus part without affecting the functioning of the part would have been within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). 
	Rijfers et al. (US ‘698) disclose a ratio (A1/A2) of a maximum cross-sectional area A1 (mm2) to a minimum cross-sectional area A2 (mm2) of the liquid feed-discharger (2) in a direction orthogonal to an axial direction of the liquid feed-discharger is from 5 to 15. A1 and A2 are within portions of the liquid feed-discharger other than the plurality of discharge holes. Therefore, Rijfers et al. (US ‘698) disclose the ratio of (A1/A2) is within 5 to 15. Even though the disclosed ratio of (A1/A2) by Rijfers et al. (US ‘698) slightly overlaps the claimed requirement of X/Y = 1 to 4, as required by claim 12, it does not meet exactly the claimed requirement of A1/A2 equal to 1 to 4.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention was made to optimize the A1/A2 ratio in order to be in a range of 1 to 4, since the claimed range and the prior art range are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the size uniformity of the produced particles. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)
	As to claim 13, Rijfers et al. (US ‘698) teach both A1 and A2 are taken within a section of the feed channel (6).
Response to Arguments
Applicant's arguments, filed on 04/27/2021, have been fully considered but they are not persuasive.
Applicant argues that “the ‘698 application merely discusses the shape of the nozzle in the nozzle plate, which appears to correspond to one of the claimed discharge holes. However, the ‘698 application does not disclose the claimed ratio when the cross-sectional areas are taken within portions of the liquid discharger other than the plurality of discharge holes, as required by amended claim 1. Moreover, Applicants note that the cross-sectional areas A1 and A2 disclosed by the ‘698 application are not cross-sectional areas of the liquid feed discharger, as required by claim 1, but are cross-sectional areas of the discharge holes.” (See page 8, 1st and 2nd paragraphs)
This is not found persuasive. Rijfers et al. (US ‘698) disclose a discharge device comprising: a liquid feed-discharger (2) including: a feed channel (34) configured to feed a liquid; and a discharge unit (32) having a plurality of discharge holes (14) configured to discharge the liquid fed by the feed channel (6), wherein a ratio (A1/A2) of a maximum cross-sectional area A1 (mm2) to a minimum cross-sectional area A2 (mm2) of the liquid feed-discharger (2) in a direction orthogonal to an axial direction of the liquid feed-discharger is from 5 to 15. A1 and A2 are within portions of the liquid feed-discharger other than the plurality of discharge holes. Therefore, Rijfers et al. (US ‘698) disclose the ratio of (A1/A2) is within 5 to 15. Even though the disclosed ratio of (A1/A2) by Rijfers et al. (US ‘698) slightly overlaps the claimed requirement of X/Y = 1 to 5.

Finally, after a full review of the submitted remarks in view of the rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Busscher et al. (US 2014/0290205) disclose a spinneret including a first group of spinning holes with capillaries and a second group of spinning holes with capillaries. The capillaries of the second group of spinning holes have a lower length to diameter (L/D) ratio than the capillaries of the first group of spinning holes. All of the capillaries have the same diameter, which is 100 .mu.m or less. (See the abstract)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	07/26/2021